EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock, par value $0.001 per share, of ExlService Holdings, Inc. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on January 25, 2012. OAK HILL CAPITAL PARTNERS, L.P. By: OHCP GenPar, L.P., its General Partner By: OHCP MGP, LLC, its General Partner By: /s/ John R. Monsky Name: John R. Monsky Title: Vice President OAK HILL CAPITAL MANAGEMENT PARTNERS, L.P. By: OHCP GenPar, L.P., its General Partner By: OHCP MGP, LLC, its General Partner By: /s/ John R. Monsky Name: John R. Monsky Title: Vice President OHCP GENPAR, L.P. By: OHCP MGP, LLC, its General Partner By: /s/ John R. Monsky Name: John R. Monsky Title: Vice President OHCP MGP, LLC By: /s/ John R. Monsky Name: John R. Monsky Title: Vice President
